                                              .   (


      Case: 4:19-mj-00386-DDN Doc. #: 4 Filed: 09/13/19 Page: 1 of 3 PageID #: 8


                                                                                          FILED
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI                            SEP 1 3 2019
                                    EASTERN DIVISION
                                                                                    U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
 UNITED STATES OF AMERICA,                             )                                   ST.LOUIS
                                                       )
 Plaintiff,                                            )
                                                       )
 v.                                                    ) No. 4:19 MJ 386 DDN
                                                       )
 ROLAND MCKINNEY,                                     •)
                                                       )
 Defendant.                                            )

                  MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Sayler Fleming Assistant United

States Attorney for said District, and moves the Court to order Defendant detained pending trial,

and further requests that a detention hearing be held three (3) days from the date of Defendant's

initial appearance before the United States Magistrate pursuant to Title 18,     Unit~d   States Code,

§3141, et seq.

       As and for its grounds, the United States of America states as follows:

         1.      Defendant is charged with one count of Possession with Intent to Distribute

Controlled Substances in violation of Title 21, United States Code, Section 841(a).

        2.       As alleged in the Affidavit supporting the Complaint, on September 7, 2019, at

approximately 12:46 am, uniformed SLMPD officers assigned to the Sixth District were on patrol

in the area of North Newstead Avenue and Natural Bridge Avenue when they were :flagged down
                                                                                                    I

by a citizen who alerted them to a female lying in the street near the intersection ofNorth Newstead

Avenue and Lee Avenue in the City of St. Louis,       wi~   the Eastern District of Missouri. Upon

arrival, officers located the female S.M. lying in the street. S.M. was unconscious and suffering
    Case: 4:19-mj-00386-DDN Doc. #: 4 Filed: 09/13/19 Page: 2 of 3 PageID #: 9



from gunshot wounds to the abdomen. S.M. succumbed to her injuries at the scene and was

pronounced deceased by responding medical personnel.

      4.       Investigators located surveillance video which depicted the murder of S.M. and

determined that the suspect was occupying the driver's seat of dark sports utility vehicle.

Additionally, investigators received information from S.M. 's family member(s) that they heard the
                      /

suspect responsible for the murder is named "Roland".


      5.       Investigators located and gathered additional information from a nearby license

plate recognition system which produced images of the suspect vehicle and its license plate

(Missouri license plate DS9B9P). A computer search of the license plate revealed it is issued on

a 2008 Dodge Nitro to Tosha Ceaser and Roland McKinney. Investigators placed the vehicle

wanted for Murder 1st Degree.


      6.       On September 10, 2019, SLMPD officers located the wanted Dodge Nitro driving

in the area of West Florissant Avenue and Shreve Avenue. The Dodge Nitro stopped on its own

accord at or near 4712 Carter Avenue, located in the City of Saint Louis within the Eastern District

ofMissouri. The driver, and sole occupant of the vehicle, was identified as defendant and detained.

Defendant had 'approximately two-thousand dollars in United States currency in his possession at

the time of his detention. Defendant's vehicle was towed to the SLMPD Crime Laboratory and

secured pending a search warrant.


     7.        A computer check of Defendant revealed,he has prior drug related arrest(s) and at

least three prior felony convictions for Trafficking Drugs 2nd Degree from the City of St. Louis in

Cause Numbers 22971-3758, 22981-611A, and 22991-4083 for which Defendant was sentenced

to twenty (20) years in the Missouri Department of Corrections. During an interview with
   Case: 4:19-mj-00386-DDN Doc. #: 4 Filed: 09/13/19 Page: 3 of 3 PageID #: 10



homicide investigators, Defendant advised he was driving the Dodge Nitro at the approximate time

of S .M.' s murder, but denied killing S.M.. Defendant was ultimately released after his interview

pending further investigation.

                                                     "
      8.          On September 11, 2019, investigators executed a search warrant, which was issued

by the Honorable Madeline Connolly of the 22°d Judicial. Circuit, on Defendant's 2008 Dodge

Nitro. A search by investigators of the driver's compartment of the Dodge Nitro located, among

other things, suspected cocaine b~se packaged in plastic bags. Investigators also located a quantity

of cocaine base which was not packaged in plastic bags.           Additionally, paperwork belonging to

Defendant, as well as his cellular telephone, were located inside the 2008 Dodge Nitro.


      9.          Pursuant to Title 18, United     ~tates    Code, Section 3142(g), the weight of the

evidence against defendant, the defendant's history and characteristics, and the nature and

seriousness of the danger to any person or the community that would be posed by defendant's

release warrant defendant's detention pending trial.


      I 0.        There is a serious risk that the defendant will flee.


           WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.



                                                            Respectfully submitted,

                                                            JEFFREY B. JENSEN
                                                            United States Attorney

                                                         Isl Sayler Fleming
                                                         SAYLER FLEMING #58775MO
                                                         .Assistant United States Attorney
